Name: Commission Regulation (EC) No 2603/95 of 8 November 1995 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  foodstuff;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31995R2603Commission Regulation (EC) No 2603/95 of 8 November 1995 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 267 , 09/11/1995 P. 0016 - 0020COMMISSION REGULATION (EC) No 2603/95 of 8 November 1995 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1544/95 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 3897/91 (4), lays down general rules for the description and presentation of wines and grape musts; Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EC) No 1362/94 (6), lays down detailed rules for the description and presentation of wines and grape musts; Whereas it is useful to include references to additional traditional terms relating to the ageing of Italian, French and German quality wines psr; Whereas certain technical adaptations need to be made to Regulation (EEC) No 3201/90 on account of the accession of Austria; Whereas certain errors which found their way into Regulation (EC) No 1362/94 concerning Chapters 32 'Former Yugoslav Republic of Macedonia` and 33 'Slovenia` of Annex IV to Regulation (EEC) No 3201/90 should be corrected; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3201/90 is hereby amended as follows: 1. the following indent is added to the first subparagraph of Article 3 (1): '- "Qualitaetswein mit staatlicher Pruefnummer", "Qualitaetswein", "Qualitaetswein besonderer Reife und Leseart" or "Praedikatswein",`; 2. In Article 3 (2), 'and "Eiswein" is replaced by "Eiswein" and "Strohwein"`; 3. the following indent is added to Article 3 (3) (c) as regards Italian quality wines psr: '- "occhio di pernice".`; 4. in Article 3 (4) '"Strohwein", "Qualitaetswein besonderer Reife und Leseart", "Praedikatswein"` is added after 'Eiswein`; 5. the term 'Stift` is added after 'Kloster` in second indent of Article 6 (1); 6. in Article 13 (2) (a) and third indent of Article 13 (2) (b), 'Austria` is deleted; 7. the following point is added to Article 14 (1): '(h) the description of an Austrian table wine may be supplemented by the following terms: - "Schilcher", - "Heuriger", - "Bergwein".`; 8. the first indent of Article 14 (2) (b) is replaced by the following: '- "vin primeur" or "primeur"`; 9. the fourth indent of Article 14 (3) (b) is replaced by the following: '- "vin primeur" or "primeur"`; 10. the following point is added to Article 14 (3): '(h) for Austrian wines: - "Schilcher", - "Heuriger", - "Bergwein".`; 11. the second indent of Article 17 (2) (b) is deleted; 12. in Article 17 (2) (c) (i): (a) the first indent is replaced by the following: '- "vin vieux", "vin vieilli" or "Ã ©levÃ © en fÃ »ts" (with the name of the wood added or not) in the case of French quality wines psr provided that the French provisions regarding the use of these terms are observed,`; (b) the following indent is added: '- "im Holzfass gereift" or "im Barrique" in the case of German quality wines psr provided that the German provisions regarding the use of these terms are observed.`; 13. the following point is added to Article 18 (1): '(i) for Austrian wines: "Erzeugerabfuellung", "Hauerabfuellung", "Gutsabfuellung". The term "Gutsabfuellung" may only be used where the conditions laid down in the second subparagraph are observed.`; 14. Annexes III and IV are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Regulation (EEC) No 3201/90 is amended as follows: 1. The following heading and names are added after the section headed '8. UNITED KINGDOM` in Annex III: >TABLE> 2. Annex IV is amended as follows: (a) Section '5. AUSTRIA` is deleted. (b) Chapters 32 'FORMER YUGOSLAV REPUBLIC OF MACEDONIA` and 33 'SLOVENIA` are replaced by the following: >TABLE>